Case: 17-41266      Document: 00514659695         Page: 1    Date Filed: 09/27/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                  United States Court of Appeals
                                                                           Fifth Circuit


                                    No. 17-41266
                                                                         FILED
                                                                 September 27, 2018
                                 Conference Calendar
                                                                    Lyle W. Cayce
                                                                         Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ANTHONY GLOVER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:12-CR-146-2


Before DENNIS, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Anthony Glover has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Glover has filed a response and a request for appointment of new counsel. We
have reviewed counsel’s brief and the relevant portions of the record reflected
therein, as well as Glover’s response. We concur with counsel’s assessment


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-41266   Document: 00514659695   Page: 2   Date Filed: 09/27/2018


                              No. 17-41266

that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, Glover’s request for appointment of new counsel is DENIED,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2.




                                    2